Citation Nr: 0217957	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-17 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from October 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Louisville, 
Kentucky, regional office (RO), of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran was treated for a foreign body in the left 
eye during active service.  

2.  Current medical evidence shows the presence of a mild 
old scar of the retina of the left eye.  


CONCLUSION OF LAW

A disability of the left eye was incurred due to active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed a left eye 
disability as a result of active service.  He states that 
he was treated for a shrapnel wound in this eye, and that 
it has resulted in some impairment of vision. 

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) 
(VCAA) (to be codified as amended at 38 U.S.C. § 5102 and 
5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).  The 
Board finds that these duties have both been met.  Given 
the favorable outcome in this decision, no further 
discussion of these duties is required.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and 
VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (2002).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b).  

The service medical records show that the veteran was seen 
for complaints of a foreign body in his left eye in March 
1945.  These records state that he had a foreign body to 
the left cornea, and indicate that it was incurred while 
driving a tank down a dusty road.  

The current medical records include the report of a VA 
examination conducted in August 2001.  The examiner stated 
that there was a history of a shrapnel wound of the left 
eye during service.  On examination, the pertinent 
findings indicated that the veteran had a mild old scar of 
the left eye, that did not cause pain or much visual 
impairment.  

The Board finds that entitlement to service connection for 
the residuals of an injury to the left eye is warranted.  
The service medical records show that the veteran was 
treated for a foreign body in the left eye.  The current 
medical records show a history of treatment of the left 
eye in service, and the current findings include an old 
scar of the retina of the left eye.  There is no 
indication that the veteran has ever sustained any other 
injury to his left eye following discharge from service.  
Although there is no medical opinion that explicitly 
relates the current scar to active service, the evidence 
does not suggest that it is the result of any other 
source.  Furthermore, although the examiner described the 
scar as not causing "much" visual impairment, this 
suggests that there is at least some degree of disability 
as a result of the scar.  Therefore, after resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that service connection for this disability is warranted.  
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for the residuals of an 
injury to the left eye is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

